United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk


                                  No. 07-10015
                               Conference Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

RAYMOND EDWARDO DIAZ

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 2:06-CR-30-3


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The Federal Public Defender appointed to represent Raymond Edwardo
Diaz has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Diaz has filed a response. The record
is insufficiently developed to allow consideration at this time of Diaz’s claims of
ineffective assistance of counsel. See United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006). Our independent review of the record, counsel’s brief, and

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                                  No. 07-10015

Diaz’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      Diaz’s request for the appointment of new counsel is DENIED.




                                        2